DETAILED ACTION
In application filed on 02/25/2019, Claims 1-2, 5-6, 8-15 are pending. Claims 1-2, 5-6, 8-15 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maier [US8569010B2], in view of Walpurgis et al. ["Validated hemoglobin‐depletion approach for red blood cell lysate proteome analysis by means of 2D PAGE and Orbitrap MS." Electrophoresis 33.16 (2012)”].
Regarding Claim 1, Maier teaches a method for identifying a microorganism in a fluid comprising an interfering mammalian protein, the method comprising:
preparing a lysate from the fluid [Maier teaches that the method based on the use of relatively strong tensides to destroy the blood particles by dissolving the weak cell membranes and most of the internal structures of the blood particles; in spite of the fact that tensides are regarded as strong ionization inhibitors in MALDI and other ionization processes required for mass spectrometric measurements (Abstract). Maier teaches other cell lysing methods for the extraction of microbial proteins in blood cultures (Column 1. Lines 14-17) by sonication or mechanical treatment (Column 3, lines 4-10). Maier teaches a comprehensive cell lysing process (Figures 1-3, Column 9, and Lines 19-67)], the lysate comprising hemoglobin, defensins or proteolysis products thereof and a microorganism protein;
contacting the lysate with a chromatography medium, wherein hemoglobin, defensins or proteolysis products thereof and the microorganism protein bind to the chromatography medium;
selectively eluting proteins bound to the chromatography medium to produce at least one eluted fraction, wherein the at least one eluted fraction is enriched in the microorganism protein and depleted in hemoglobin, defensins or proteolysis products thereof; and

Maier does not teach “the lysate comprising hemoglobin, defensins or proteolysis products thereof”;
“contacting the lysate with a chromatography medium, wherein hemoglobin, defensins or proteolysis products thereof and the microorganism protein bind to the chromatography medium”
“selectively eluting proteins bound to the chromatography medium to produce at least one eluted fraction, wherein the at least one eluted fraction is enriched in the microorganism protein and depleted in hemoglobin, defensins or proteolysis products thereof; and
Walpurgis teaches: “the lysate comprising hemoglobin, defensins or proteolysis products thereof” [Walpurgis teaches the need to deplete the hemoglobin in lysate (Title, Abstract)]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier, to incorporate “the lysate comprising hemoglobin, defensins or proteolysis products thereof” as taught by Walpurgis, motivated by the need for the depletion of hemoglobin from the red blood 
Regarding “contacting the lysate with a chromatography medium, wherein hemoglobin, defensins or proteolysis products thereof and the microorganism protein bind to the chromatography medium” [Walpurgis teaches the RBC lysate (∼300 µL) was mixed with an equal volume of HVBB and incubated with the HemoVoidTM matrix (chromatographic media) in constant agitation for 10 min at RT (Page 2538-2539 Section 2.2)]. Walpurgis further teaches the removal of hemoglobin from RBC lysates (Page 2538-2539 Section 2.2)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier to incorporate the contact of the lysate with the chromatographic medium wherein the interfering mammalian protein and the proteins from the microorganism protein bind to the chromatography medium as taught by Walpurgis, motivated by the need to deplete the interfering mammalian protein (hemoglobin) from the lysate [Walpurgis, Page 2538, Section 2.2]. Doing so enables the detection of low abundant minor cytosolic proteins.
Regarding “selectively eluting proteins bound to the chromatography medium to produce at least one eluted fraction, wherein the at least one eluted fraction is enriched in the microorganism protein and depleted in hemoglobin, defensins or proteolysis products thereof [Walpurgis teaches the nonbound proteins were removed as flow-through by centrifugation for 5min at 2400×g (RT) and the matrix was washed three times with 500 µL of HemoVoidTM wash buffer (HVWB) (rotating sample mixer, 5 min and RT) and subsequent centrifugation (5 min, 2400 × g, RT). The enriched cytosolic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier to incorporate the selective elution of proteins bound to the chromatography medium to produce at least one eluted fraction as taught by Walpurgis, motivated by the need to use a prefractionation method to selectively deplete the interfering mammalian protein (hemoglobin) in the lysate sample [Walpurgis, Abstract]. Doing so reduces the abundance of the interfering proteins in the sample, thereby improving the sensitivity of the detection of microorganism proteins.

Regarding claim 2, Modified Maier teaches the method of Claim 1, wherein the fluid is blood, a blood culture, urine, or cerebrospinal fluid. Maier teaches the fluid as blood cultures [Abstract, Figure 1-3], Blood [Column 6, line 10], urine or CSF [Column 5, line 26-27].

Regarding claim 11, Maier, in view of Walpurgis teaches claim 11 limitation.  
wherein the protein mass spectrometry analysis is one of MALDI or ESI-MS. Maier teaches today, mass spectra of the microbe proteins are usually acquired . 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Maier [US8569010B2], in view of Walpurgis et al. ["Validated hemoglobin‐depletion approach for red blood cell lysate proteome analysis by means of 2D PAGE and Orbitrap MS." Electrophoresis 33.16 (2012], in further view of Hyman et al. [US20100120085A1].
Maier, in view of Walpurgis teaches the separation of cell fragments and lysed microorganism cells from the lysate according to claim 1 method but silent towards the separation of cell fragments and unlysed microorganism cells from the lysate according to method of claim1.  
However, Hyman teaches this limitation: 
further comprising separating cell fragments and unlysed microorganism cells from the lysate.  Hyman teaches in some embodiments, after obtaining a sample, the next step in the method of the present invention is to selectively lyse undesired cells that may be present in the sample, e.g., blood cells and/or tissue cells. Cells may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier, in view of Walpurgis to incorporate the separation of cell fragments and unlysed microorganism cells from the lysate as taught by Hyman to separate microorganisms from other components, preventing interference during the interrogation step [Hyman, Paragraph 0043] and additionally motivated by reasons set forth in claim 1.  

Regarding claim 6, Maier, in view of Walpurgis is silent towards contacting the fluid with a lysing agent selected to lyse mammalian cells in the fluid but not a microorganism cell.  
 However, Hyman teaches the limitation: 
•	contacting the fluid with a lysing agent selected to lyse mammalian cells in the fluid but not a microorganism cell. Hyman teaches the lysing of cells may be carried out by any method known in the art to be effective to selectively lyse cells with or without lysing microorganisms, including, without limitation, addition of a lysis solution, sonication, osmotic shock, chemical treatment, and/or a combination thereof [Paragraph 0043]. Hyman further teaches that a lysis solution is one that is capable of lysing cells, e.g., non-microorganism cells (e.g., by solubilizing eukaryotic cell membranes) and/ or microorganism cells [Paragraph 0044]. Lastly, Hyman teaches in one embodiment, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier, in view of Walpurgis to incorporate the contact of the fluid with a lysing agent selected to lyse mammalian cells in the fluid but not a microorganism cell as taught by Hyman motivated by reasons set forth in the rejection of claim 5. 
Maier, in view of Walpurgis is silent towards separating the microorganism cell from the lysed mammalian cells.  
 However, Hyman teaches the limitation: 
•	separating the microorganism cell from the lysed mammalian cells. Hyman teaches the next step in the method of the present invention (e.g., the step after the sample has been lysed, if a lysing step is performed) is a separation step. The separation step can be carried out to separate the microorganisms from other components of the sample (e.g., non-microorganisms or components thereof) and to concentrate the microorganisms into a pellet that can be interrogated for identification and characterization purposes [Paragraph 0049]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier, in view of Walpurgis to incorporate the separation of the microorganism cell from the lysed mammalian cells as taught by Hyman to separate microorganisms from other components, thereby preventing interference during the interrogation step [Hyman, Paragraph 0043], motivated by reasons set forth in claim 1.  

Maier, in view of Walpurgis is silent towards “washing the microorganism cell”.  
However, Hyman teaches the limitation: 
•	 washing the microorganism cell. Hyman teaches the retained microorganisms may be washed by gently passing a suitable buffer through the filter. The washed microorganisms may then be interrogated directly on the filter and/or recovered for interrogation by directly sampling the surface of the filter or by back-flushing the filter with suitable aqueous buffer [Paragraph 0056]. Hyman further teaches that in one embodiment, the sample or pellet is recovered and/or resuspended and optionally removed from the separation container prior to interrogation [Paragraph 0057].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier, in view of Walpurgis, in further view of Hyman to incorporate the washing the microorganism cell as taught by Hyman to prepare the sample for introduction to mass spectrometric analysis [Hyman, Paragraph 0058], motivated by reasons set forth in claim 1.  

Claims 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Maier [US8569010B2], in view of Walpurgis et al. ["Validated hemoglobin‐depletion approach for red blood cell lysate proteome analysis by means of 2D PAGE and Orbitrap MS." Electrophoresis 33.16 (2012)”], in further view of Stevenson, Jr. et al. [US009074236B2].


Maier, in view of Walpurgis is silent to providing an extraction cartridge that contains a bed of the chromatography medium. 
However, Stevenson teaches claim 8 limitation: 
•	providing an extraction cartridge that contains a bed of the chromatography medium. Stevenson teaches in one embodiment, the first and/or second extraction device (235) may include a solid phase extraction (SPE) cartridge. In some embodiments, the SPE cartridge (235) may be in line directly with the high resolution/high mass accuracy mass spectrometer (250) In one embodiment, the SPE cartridge may be a polypropylene tip with a small volume of silica or other sorbent containing bonded C4, C8 or C18 or other functional groups immobilized in the cartridge, for example, a StageTip™ cartridge (Thermo Fisher Scientific) [Column 7, lines 50-58, Column 12, lines 46-54]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier, in view of Walpurgis to incorporate an extraction cartridge that contains a bed of the chromatography medium as taught by Stephenson, motivated by the need to clean-up/purify the sample (e.g., desalting, removing lipids) or to enrich one or more analytes of interest relative to one or another components of the sample, prior to analysis by mass spectrometry [Stevenson, Column 7, lines 41-46], motivated by reasons set forth in claim 1.  
Maier, in view of Walpurgis is silent to adding the lysate to the extraction cartridge and allowing the lysate to flow through the bed of chromatography media.

•	adding the lysate to the extraction cartridge and allowing the lysate to flow through the bed of chromatography media. Stevenson teaches the introduction of the supernatant produced by disruption of the microorganisms in step (102) contains intact proteins that may be further processed to desalt and concentrate the proteins [Sample Desalting, Concentration and Chromatographic Separation Section, Column 12, Lines 21-24, Figures 1A, 3].  Stevenson further teaches that the sample prepared in step (102) in (Figure 1A) may be loaded from substantially the same solution and passed through the SPE cartridge (304) using, for example, reverse flow. [Column 12, lines 35-38].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier, in view of Walpurgis, to incorporate the addition of the lysate to the extraction cartridge and allowing the lysate to flow through the bed of chromatography media extraction cartridge that contains a bed of the chromatography medium as taught by Stephenson, motivated by the need to desalt, concentrate and separate the intact proteins for liquid chromatography, thereby minimizing carryover problems from one sample to another. [Stevenson, Column 12, lines 54-55], motivated by reasons set forth in claim 1.  
Maier, in view of Walpurgis is silent to adding a wash buffer to the extraction cartridge and allowing the wash buffer to flow through the bed of chromatography media. 
However, Stevenson teaches claim limitation: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier, in view of Walpurgis, to incorporate a wash buffer to the extraction cartridge and allowing the wash buffer to flow through the bed of chromatography media as taught by Stephenson, motivated by the need to desalt and remove other contaminants in the sample [Stevenson, Column 19, lines 30-33], motivated by reasons set forth in claim 1.  
Maier, in view of Walpurgis is silent to selectively eluting proteins bound to the chromatography medium with an elution buffer.  
However, Stevenson teaches claim limitation: 
•	selectively eluting proteins bound to the chromatography medium with an elution buffer. Stevenson teaches after the washing step, the sample may be eluted from the SPE cartridge 320 in a solvent volume which may be as small as 10 nL or less than 10’s of a µL to concentrate and optimize intact proteins for delivery to the chromatography column [Column 19, lines 34-37].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier in view of Walpurgis to incorporate the selective elution of proteins bound to the chromatography medium with an elution buffer as taught by Stephenson, motivated by the need to concentrate and 

Regarding claim 10, the rejection of claim 8 is incorporated. Maier, in view of Walpurgis, in further view of Stevenson teaches claim 10 limitation.  
Maier in view of Walpurgis is silent to the claimed “wherein the elution buffer comprises water and acetonitrile in a range of 10 vol% acetonitrile to 60 vol% acetonitrile.” 
However, Stevenson teaches claim 10 limitation: 
wherein the elution buffer comprises water and acetonitrile in a range of 10 vol% to 60 vol%. Stevenson teaches chromatographic column with 0.32 mm ID or smaller and packed with a C4 stationary phase is used with a 20-60% gradient of mobile phase B ( acetonitrile with 0.2% formic acid) in mobile phase A (water with 0.2% formic acid) at a flow rate of approximately 10 μL/min. The gradient elution time for the chromatographic separation may range from approximately 10 minutes to 20 minutes, followed by a short re-equilibration time that is typically less than the separation time [Column 21, lines 62-67 to Column 22 lines 1-3].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier, in view of Walpurgis motivated to incorporate the elution buffer comprising of water and acetonitrile in a range of 10 vol% acetonitrile to 60 vol% acetonitrile as taught by Stephenson, motivated by the need to utilize a compressed gradient format, to accommodate rapid analysis and sample turnaround time, especially when  the gradient is run on the order of 

Regarding claim 12, Maier, in view of Walpurgis teaches claim 12 limitation.  
Maier in view of Walpurgis is silent towards the “selected chromatographic region from the group…”
However Stevenson teaches the limitation:
wherein the chromatography medium is selected from the group consisting of reversed-phase media, normal  phase media, ion exchange media, affinity chromatography media, size exclusion media, hydrophobic interaction media, and combinations thereof. Stevenson teaches many analytes are intentionally co-eluted from the column at any given time according to their properties and the type of chromatography (reverse phase, HILIC, etc.) used.  [Column 19, lines 59-62]. Stevenson further teaches proteins are separated on the column based on one or more physiochemical properties, including size, net charge, hydrophobicity, affinity, or other physiochemical properties. Chromatographic separation methods include one or more of ion exchange, size exclusion, HILIC, hydrophobic interaction, affinity, normal-phase, or reverse phase chromatography [Column 8, lines 17-24]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier, in view of Walpurgis . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maier [US8569010B2], in view of Walpurgis et al. ["Validated hemoglobin‐depletion approach for red blood cell lysate proteome analysis by means of 2D PAGE and Orbitrap MS." Electrophoresis 33.16 (2012], in further view of Hyman et al. [US20100120085A1], in further view of Stevenson, Jr. et al. [US009074236B2].
Regarding claim 9, Maier, in view of Walpurgis, in further view of Hyman, in further view of Stevenson teaches claim 9 limitations.  
Maier, in view of Walpurgis, in view of Hyman is silent to the claimed “wherein the extraction cartridge is inline in a liquid chromatography system and the lysate is added to the extraction cartridge by a pump”. 
However, Stevenson teaches claim 9 limitation: 
wherein the extraction cartridge is inline in a liquid chromatography system. Stevenson teaches the SPE cartridge is then placed in fluid connection with the chromatography column (324) for fast partial chromatographic separation of the intact proteins derived from the microbial cells [Column 19, lines 38-41].  Stevenson further teaches the first and/or second extraction device (235) may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier in view of Walpurgis in further view of Stevenson, motivated to incorporate the extraction cartridge inline in a liquid chromatography system as taught by Stephenson, motivated by the need to achieve fast partial chromatographic separation of the intact proteins derived from the microbial cells [Stevenson, Column 7, lines 50-54]. 
and the lysate is added to the extraction cartridge by a pump. Stevenson teaches an automatic solid phase extraction/liquid chromatography sample introduction interface system (300) is used to simultaneously desalt, concentrate and separate the intact proteins. The system (300) may employ a single-use disposable solid phase extraction (SPE) cartridge (304) that is coupled to a pump (306), fluid lines (308), a first switching valve (310), a second switching valve (312), and an electrospray ionization (ESI) emitter (314). The SPE cartridge (304) may be conditioned, for example, using a 2% acetonitrile/0.2% formic acid aqueous solution (loading buffer). Next the sample prepared in step 102 of FIG. 1A may be loaded from substantially the same solution and passed through the SPE cartridge (304 )using, for example, reverse flow [Column 12, lines 24-38, Figures 1A and Figure 3]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier in view of Walpurgis in further . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maier. [US 8569010B2], in view of Walpurgis et al. ["Validated hemoglobin‐depletion approach for red blood cell lysate proteome analysis by means of 2D PAGE and Orbitrap MS." Electrophoresis 33.16 (2012)”], in further view of Clarizia et al. [WO2014100456A1].

Regarding claim 13, Maier, in view of Walpurgis teaches claim 12 limitation.  
Maier, in view of Walpurgis is silent towards the “wherein the chromatography medium is prepared from monomers…” 
However Clarizia teaches the limitation:
wherein the chromatography medium is prepared from monomers selected from the group consisting of substituted or unsubstituted vinyl containing monomers, substituted or unsubstituted acrylate containing monomers, substituted or unsubstituted methacrylate containing monomers, acrylamide, fluoro-substituted ethylene, polymers selected from the group consisting of polyolefin, polyester, polyurethane, polyamide, and combinations thereof. Clarizia teaches suitable materials for the cartridge include but are not limited to non-elastomeric polymers, elastomeric polymers, fiberglass, Teflon, polystyrene and co-polymers 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier in view of Walpurgis motivated to incorporate the preparation of the chromatography medium from monomers selected from the claimed group as taught by Clarizia, motivated by the need to manufacture the cartridge and cartridge components from plastic which are cost –efficient and allow for an economical large-scale manufacture. [Clarizia, Page 27, lines 15-18]. Doing so allows for the cartridge to be designed as a single use, disposable cartridge.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maier. [US 8569010B2], in view of Walpurgis et al. ["Validated hemoglobin‐depletion approach for red blood cell lysate proteome analysis by means of 2D PAGE and Orbitrap MS." Electrophoresis 33.16 (2012)”], in further view of Clarizia et al. [WO2014100456A1], in further view of Shim et al. ["Effect of the polymerization parameters on the morphology and spherical particle size of poly (styrene-co-divinylbenzene) prepared by precipitation polymerization." Colloid and Polymer Science 283.1 (2004): 41-48.].
Regarding claim 14, Maier, in view of Walpurgis,in further view of Clarizia,  in view of further Shim teaches claim 14 limitation. 
Maier in view of Walpurgis is silent towards the “wherein the monomers include a mixture of at least two monomers present in an amount of from 10 vol. % to 70 vol. %.” 

wherein the monomers include a mixture of at least two monomers present in an amount of from 10 vol.% to 70 vol.%. Shim teaches the particle size distribution of the microspheres prepared by 50/50 styrene/ divinylbenzene monomer composition in 2/1 (v/v) various cosolvent/acetonitrile mixtures with 4 wt% AIBN at 70 OC [Page 46, Caption of Figures 7a-d].
The exemplary teachings of Shim convert to a vol. % of the styrene/divinylbenzene monomer mixture to 66.67%.  Shim further teaches the polymerization ingredients consist simply of medium, monomer mixture composed of 50:50 mol% of styrene and divinylbenzene, and AIBN. The total amount of monomer was varied from 2 to 15 vol. % for the medium [Page 42, Materials and Methods Section]. Shim also teach using overlapping range limitation and since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier in view of Walpurgis in further view of Clarizia, motivated to incorporate the monomers to include a mixture of at least two monomers present in an amount of from 10 vol. % to 70 vol. %.” as taught by Shim, motivated by the need to significantly vary the morphology and the size of the final particles. [Shim, Abstract]. Doing so, plays a significant role in determining the success of the formation of the microspheres and the size of the resulting polymer particles forming up the chromatographic media.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maier. [US 8569010B2], in view of Walpurgis et al. ["Validated hemoglobin‐depletion approach for red blood cell lysate proteome analysis by means of 2D PAGE and Orbitrap MS." Electrophoresis 33.16 (2012)”], in further view of Ivanov et al. ["Low-Attomole Electrospray ionization MS and MS/MS analysis of protein Tryptic digests using 20-μm-iD Polystyrene− Divinylbenzene monolithic capillary columns." Analytical chemistry 75.20 (2003): 5306-5316]
Regarding claim 15, Maier, in view of Walpurgis, in further view of Ivanov teaches claim 15 limitation. 
Maier, in view of Walpurgis is silent towards the “wherein the chromatography medium is prepared from a mixture of any two or more of: divinyl benzene, styrene, and ethylvinylbenzene” 
However Ivanov teaches the limitation:
wherein the chromatography medium is prepared from a mixture of any two or more of: divinyl benzene, styrene, and ethylvinylbenzene. Ivanov teaches the use of a polystyrene-divinylbenzene (PS-DVB) monolithic stationary phase in a chromatographic column [Title, Page 5308, Results and Discussion Section].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maier in view of Walpurgis, motivated to incorporate the preparation of the chromatographic medium from divinyl benzene and styrene as taught by Ivanov, motivated by the need of not using high . 

Response to Arguments
Applicant’s arguments, see Page 5, filed on 02/25/2019, with respect to the 35 U.S.C. §112 (b) rejections on Claim 10 has been fully considered and is persuasive. The rejections with respect to the U.S.C. §112 (b) rejections on Claim 10 is withdrawn. 
Applicant’s arguments, see Page 5-7, filed on 02/25/2019, with respect to the 35 U.S.C. §103 rejections on Claims 1-3, 5-6 and 8-15 have been fully considered but they are not persuasive. Claim 3 in cancelled. 
Applicant argues: 
[“Claim 1 is amended. Amended Claim 1 recites: "preparing a lysate from the fluid, the lysate comprising hemoglobin, defensins or proteolysis products thereof and a microorganism protein ... selectively eluting proteins bound to the chromatography medium to produce at least one eluted fraction, wherein the at least one eluted fraction is enriched in the microorganism protein and depleted in hemoglobin, defensins or proteolysis products thereof ... and thereby identifying the microorganism in the fluid." The Examiner's obviousness rationale fails because the cited art does not teach or suggest each and every aspect of Claim 1”].
Examiner respectfully disagrees with the Applicant’s arguments with respect to Claim 1, as it would have been obvious to combine Maier and Walpurgis to teach the amended Claim 1 recitations. 

Now, Walpurgis covers this deficiency specifying a validated method for the depletion of the interfering proteins such as hemoglobin from red blood cells lysates using affinity chromatography, where at least one eluted fraction is enriched with the protein of interest and depleted of hemoglobin. 
Consequently, this enriched fraction, which is depleted of hemoglobin is subject to further analysis for identification, where a colorimetric assay was used. However, in regards to the analyte identification according to Maier, mass spectrometry was employed. 
Therefore, it would have been obvious to one or ordinary skill in the art to have used the validated hemoglobin depletion method of Walpurgis in the sample processing steps of Maier to attain predictable results regarding blood pathogen identification.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797          

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797